EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In claim 17, line 1, “A computer-readable storage medium” has been changed to -- A non-transitory computer readable medium --.

The amendment made to claim 17 is to provide consistency and antecedent basis to its dependent claims 18-23.

The following is an examiner’s statement of reasons for allowance: 
References Nemeth et al (US 2012/0163504), Quigley et al (US 2006/0088056) and Quigley et al (US 2001/0055319) are cited because they are pertinent to the method and apparatus for communicating between a server and a terminal having preamble formatting.  However, none of the cited references teaches or suggests a server data sending method comprising, in combination with other elements, the further arrangements of the steps of setting, by the server, preamble length information according to the crystal oscillator error information and the operating rate information; and sending, by the server, a downlink data frame to the terminal, the downlink data frame comprising a preamble having the preamble length information as recited in claim 1 and similar limitations as recited in the corresponding apparatus claims 9 and 17 and further limitations of their dependent claims 2-7, 10-14 and 18-23.	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 


/DON N VO/Primary Examiner, Art Unit 2636